Opinion filed January 10, 2008 











 








 




Opinion filed January 10,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00357-CV
                                                    __________
 
                               CAROL JOHNENE MORRIS, Appellant
 
                                                             V.
 
                           GREATER
IDEAL BAPTIST CHURCH AND
                 MIDLAND
CENTRAL APPRAISAL DITRICT, Appellees
 

 
                                         On
Appeal from the 238th District Court
 
                                                         Midland
County, Texas
 
                                                 Trial
Court Cause No. CV46225
 

 
                                             M
E M O R A N D U M   O P I N I O N
Carol
Johnene Morris has filed a pro se notice of appeal challenging the trial court=s Adenial of her motion for judgment by default.@  We dismiss the appeal.




When
the notice of appeal was received in this court, the clerk of this court wrote
the parties advising them that it appeared that the order Morris was
challenging was not a final, appealable order and asking Morris to respond
showing grounds for continuing the appeal.  Morris has responded by  outlining
the various documents she has filed in both the trial court and this court. 
Morris expresses her frustration with the legal system and alleges that she
proceeded in the trial court under a certain strategy because she Aanticipated the District
Clerk=s office
withholding the necessary pleadings, and because of the highly illegal
improprieties@ she had
previously observed.  Morris also complains of this court=s denial of her petition
for writ of mandamus without a written opinion as permitted by Tex. R. App. P. 52.8(d).  Morris has not
established how this court has jurisdiction to entertain her appeal from the
trial court=s denial
of her motion for a default judgment.
This
court lacks jurisdiction to entertain this appeal.  Therefore, the appeal is
dismissed.
 
PER CURIAM
 
January 10, 2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.